DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 14 are independent claims. Claims 2-7, 9-13, 15-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 09-03-2021. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is noted, however, that applicant has not filed a certified copy of the IN202111028013 application as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-03-2021 is in compliance with the provisions of 37 CFR 1.97




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power supply manager” and “load balancing service” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 9-13, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “power supply manager” to “power supply manager logic/controller/circuit” as these alternative terms have been found by the courts to recite sufficient structure. Similarly, load balancing service may be amended to load balancing service controller/logic/circuit. 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0038963 (hereinafter Shetty) in view of U.S. Publication No. 2005/0071092 (hereinafter Farkas).

As per claims 1, 8, 14 Shetty discloses a method comprising: 
retrieving, by a processor, information associated with a first power supply unit and a second power supply unit, wherein the first power supply unit and the second power supply unit are both associated with a server; (abstract states that “collecting data relating to the use of each PSU.” According to ¶ [0023], “power for the blade server chassis or enclosure system may be provided by a set of PSUs 102, 104, 106, 108, 110, and 112 that may be installed in the blade server chassis.”  ) 
setting the first power supply unit in an active mode based on the first power source state, and the second power supply unit in a standby mode based on the second power source state;  (Fig. 2 illustrates “AC redundancy” for sourcing power to the computer system. ¶ [0028] discloses a configuration where a failure may result to a particular “AC grid” among the total power supplied under AC redundancy. Therefore, based on the above facts, it is reasonable to conclude that the operating state of one of AC power sources is on failed state and the other on the active/online state. This causes power imbalance that leads to some of the PSUs to be an online state and other PSUs in standby mode. ¶ [0029]-[0031], Fig’s 2-5. For example, Fig. 5 illustrates that “CMC may automatically change (or at least determine whether to chance) the operational state of at least one of the PSUs based at least on ”  )
receiving an alert associated with a power imbalance between the first power source state and the second power source state; (Fig. 2 illustrates “AC redundancy” for sourcing power to the computer system. ¶ [0028] discloses a configuration where a failure may result to a particular “AC grid” among the total power supplied under AC redundancy. Therefore, based on the above facts, it is reasonable to conclude that the operating state of one of AC power sources is on failed state and the other on the active/online state. This causes power imbalance that leads to some of the PSUs to be an online state and other PSUs in standby mode. ¶ [0029]-[0031], Fig’s 2-5. For example, Fig. 5 illustrates that “CMC may automatically change (or at least determine whether to chance) the operational state of at least one of the PSUs based at least on ”  )
transitioning the first power supply unit from the active mode to the standby mode, (¶ [0029] states that “In an example situation, three PSUs 1-3 may start out active with a load balanced across them, while three PSUs 4-6 may be in a standby mode. When the power draw stabilizes, the CMC may determine how many PSUs are required to power the configuration most efficiently with no redundancy. If the load requires only two PSUs to power the configuration, one additional PSU (for a total of four) may be put into standby mode.” ) and the second power supply unit from the standby mode to the active mode, based on the alert associated with the power imbalance.  (¶ [0029] states that “The CMC may automatically activate this PSU if the load subsequently increases”. Alternatively, ¶ [0031] states that “the fourth online PSU .....may be automatically re-activated if the load subsequently increases). Any of the PSUs in standby mode may be made active in the event of a failure to any of the active PSUs as long as they are connected to AC power.”  ) 

Shetty does not distinctly disclose the following:
determining a first power source state associated with a first uninterruptible power source and a second power source state associated with a second uninterruptible power source, wherein the first uninterruptible power source is associated with the first power supply unit and the second uninterruptible power source is associated with the second power supply unit;  

However, Farkas explicitly discloses the following: 
determining a first power source state associated with a first uninterruptible power source and a second power source state associated with a second uninterruptible power source, (¶ [0026] states that “the UPS 130a supports 1/2 of the load demand of each of the PDUs 140a-c. Thus, the load demand on the UPS 130a is shown as 1.5 (1/2+1/2+1/2). The UPS 130b supports 1/2 of the load demand of each of the PDUs 140a-b and 140d”. In other words, the Office submits that UPS 130a and UPS 130b are operating at an operating state of ½ due to the load demand) wherein the first uninterruptible power source is associated with the first power supply unit and the second uninterruptible power source is associated with the second power supply unit;  (¶ [0026] states that “As illustrated in row 1, columns 252-253 of the table 250 and as illustrated by the connections of the UPSs 130a-d to the PDUs 140a-f shown in FIG. 1” ) 
setting the first power supply unit in an active mode based on the first power source state, and the second power supply unit in a standby mode based on the second power source state;  (¶ [0027] states that “if the UPS 130a fails the load demand on the UPS 130a is zero. However, because the UPS 130a was responsible for 50% of the load demand of the PDUs 140a-c, the redundant UPSs for the PDUs 140a-c now must support 100% of the load demand of the PDUs 140a-c. This is shown in rows 2 and 3, column 255 of the table 250. The load demand on the UPS 130b after the failure of the UPS 130a is 2.5 resulting from the increased load demand, i.e., 100% of the load demand, from each of the PDUs 140a and 140d.” Stated differently, when power source UPS 130a experiences failure, its power state is operating at a zero standby state, while  power source UPS 130b is operating at an active state of 2.5. Similarly, the respective PDUs associated with the UPSs are operating at a standby state of zero while the other PDUs are operating at active state of at least ½ ; See Fig 2B  )
receiving an alert (power failure alarms; ¶ [0019 ) associated with a power imbalance between the first power source state and the second power source state; (;  (¶ [0027] states that “if the UPS 130a fails the load demand on the UPS 130a is zero. However, because the UPS 130a was responsible for 50% of the load demand of the PDUs 140a-c, the redundant UPSs for the PDUs 140a-c now must support 100% of the load demand of the PDUs 140a-c. This is shown in rows 2 and 3, column 255 of the table 250. The load demand on the UPS 130b after the failure of the UPS 130a is 2.5 resulting from the increased load demand, i.e., 100% of the load demand, from each of the PDUs 140a and 140d.” Stated differently, when power source UPS 130a experiences failure, its power state is operating at a zero standby state, while  power source UPS 130b is operating at an active state of 2.5. Similarly, the respective PDUs associated with the UPSs are operating at a standby state of zero while the other PDUs are operating at active state of at least ½ ; See Fig 2B  )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Shetty and Farkas because both references are in the same field of endeavor. Farkas’s teaching of balancing power supplied to rack servers among all power supply system hierarchy tree would enhance Shetty 's system by preventing a cascading power system fail.  




As per claims 2, 12, 17, Shetty as modified discloses wherein the information associated with the first power supply unit and the second power supply unit includes a mapping of the first power supply unit to the first uninterruptible power source and the second power supply unit to the second uninterruptible power source.  (Fig’s 1 and 2B of Farkas illustrates the association of UPSs and PDUs to each other)  
As per claims 3, 10, 16, Shetty as modified discloses further comprising determining power supply units associated with the server. (Shetty : ¶ [0027] states that “A PSU in an online mode may supply more or less power to components within a blade server chassis. A PSU in an standby mode may momentarily not supply power (e.g., turned off) but may be ready to be called upon, for example by a CMC, to supply more or less power to components within a blade server chassis or for leveling wear. A PSU in a redundant mode may momentarily not supply power (e.g., turned off) but may be used to back up a PSU that fails to supply power. In some embodiments the changing of the PSU states between these modes, for example between online and standby may allow for wear leveling between the PSUs within a blade server chassis.) & (Farkas: Fig’s 1-2B discloses PDUs associated with a rack server )
As per claims 4, Shetty as modified discloses wherein the determining the first power source state and the second power source state are performed using management information base.  (¶ [0016] states that “when a failure of a power system component is detected, the load manager determines optimal load demands for the functioning power system components based on a load balancing scheme.” And Fig. 2B ) 
As per claims 5, 13, 19, Shetty as modified discloses wherein the determining of the first power source state and the second power source state are performed periodically.  (Farkar states that “The load manager 160 is connected to a load balancing repository 320 storing load balancing data. In one embodiment, the load manager 160 builds a model of the power system 100 and populates the model with a state of the power system 100 that exists if a failure is detected, assuming that load balancing is not performed. Then, the load manager 160 solves the model to determine the optimal load demands for the power system components 310 in view of the failure. The solution is saved in the load balance repository 320. This process is repeated” and “Thus, the load manager 160 may determine which loads need to be balanced based on which power system components 310 are able to service a load. Also, the load balance repository may store the sensor data 314 periodically received by the load manager 160.” ¶s [0034,  [0037] respectively)  & (Shetty: ¶ [0047] states that “CMC may periodically perform wear leveling by changing the power supply states (e.g., online or standby) of particular PSUs based on the collected data regarding the PSUs and the redundancy policy for the system (which policy may be user selected, configured by an administrator, automatically determined, or determined in any other suitable manner”).
As per claim 6, Shetty as modified discloses further comprising mapping the first power supply unit to the first uninterruptible power source and the second power supply unit to the second uninterruptible power source.  (Fig’s 1 and 2B of Farkas illustrates the association of UPSs and PDUs to each other)  
As per claims 7, 9, 15, 20, Shetty as modified discloses further comprising transitioning a first set of power supply units in the active mode to the standby mode and a second set of power supply units in the standby mode to the active mode periodically. (Farkar states that “The load manager 160 is connected to a load balancing repository 320 storing load balancing data. In one embodiment, the load manager 160 builds a model of the power system 100 and populates the model with a state of the power system 100 that exists if a failure is detected, assuming that load balancing is not performed. Then, the load manager 160 solves the model to determine the optimal load demands for the power system components 310 in view of the failure. The solution is saved in the load balance repository 320. This process is repeated” and “Thus, the load manager 160 may determine which loads need to be balanced based on which power system components 310 are able to service a load. Also, the load balance repository may store the sensor data 314 periodically received by the load manager 160.” ¶s [0034,  [0037] respectively)  & (Shetty: ¶ [0047] states that “CMC may periodically perform wear leveling by changing the power supply states (e.g., online or standby) of particular PSUs based on the collected data regarding the PSUs and the redundancy policy for the system (which policy may be user selected, configured by an administrator, automatically determined, or determined in any other suitable manner”).

As per claims 11, 18, Shetty as modified discloses wherein determination of the first power source state and the second power source state are performed by querying a first agent of the first uninterruptible power source and a second agent of the second uninterruptible power source respectively. (Farkas: ¶ [0034] states that “When an actual failure is detected by the load manager 160, based for example on the received sensor data 314, the load manager 160 queries the load balance repository 320, such as shown as load balance request 322, with the state of the power system 322, including the detected failure, to retrieve the load balancing solution, such as shown as load balance results 324, to be implemented in the power system 100.” ) 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2017/0357305 by Ragupathi et al. which discloses the invention directed to a a method for analyzing group level power supply unit efficiency based on information about power supply units (PSUs) that supply power to servers in a server group, and loads in the system. A group level PSU efficiency analyzer may collect PSU related information from respective management controllers on the servers, including PSU capacity, type, or vendor, efficiency tables, load information, or the current efficiency of each PSU (compared to the peak efficiency for the PSU).


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov